Order denying motion to vacate writ of attachment reversed on the law and the -facts, with $10 costs and disbursements, and the motion granted, without costs. The original papers upon which .the warrant of attachment was issued fail to state evidentiary facts sufficient to prove nonresidence, and establish that the statement of residence therein contained was not made upon the knowledge of affiant. (Cousins v. Schlichter, 135 App. Div. 779.) Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. [See 273 App. Div. 774.]